Citation Nr: 1309674	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  12-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, including as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied the benefit sought on appeal.

In November 2012, the Board remanded the Veteran's claim on appeal for further development.  The Board also denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in the November 2012 decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran had service in the Republic of Vietnam.  

2.  The evidence of record does not support a finding that the Veteran's prostate cancer is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.3.09 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  A March 2010 VCAA letter from the RO informed the Veteran of all elements required by 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment.  Moreover, his statements in support of the claim are of record.  While the Board acknowledges that identified treatment records pertaining to apparent treatment for colon problems in 1978 at the VA Medical Center in Bonham, Texas, are not of record, all appropriate attempts to obtain these records have proven unfruitful.  In November 2012, in response to a request for these identified records, the North Texas VA Health Care System indicated that after conducting a diligent and extensive search, they were unable to locate any medical records within the requested dates.  

The Board further acknowledges that to date, VA has neither afforded the Veteran an examination, nor solicited a medical opinion regarding his claimed prostate cancer.  However, the Board finds that a VA examination or medical opinion is not necessary to satisfy the duty to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with military service, but does not contain sufficient evidence to make a decision on the claim.  Id.  

As discussed below, there is no competent and credible evidence of record suggesting that the Veteran incurred prostate cancer during his service or that the disability is otherwise associated with his military service.  The Veteran's sole contention is that he developed prostate cancer as a result of herbicide exposure during his service, and there is no competent or credible evidence of record suggesting that he indeed suffered such exposure.  In such circumstances, there is no duty to obtain a medical examination or opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Moreover, the Board finds that the RO/AMC substantially complied with the Board's November 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the Veteran's claim in order to obtain the identified treatment records from Bonham VA Medical Center.  As noted previously, attempts to obtain these records on remand proved unfruitful.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection

The Veteran contends that he developed prostate cancer as result of exposure to herbicides during his service.  He has contended that he had in-country service in Vietnam. 

      A.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established on a legal presumption based on herbicide exposure where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability, including prostate cancer.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  Such a Veteran is presumed to have been exposed to herbicide agent (Agent Orange) during service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See id.; see also McCartt v. West, 12 Vet. App. 164, 166 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson, 2 Vet. App. at 618.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      B.  Analysis

The evidence of record reveals that the Veteran was diagnosed with prostate cancer in November 1986.  He subsequently underwent surgery to remove his prostate in January 1987.  Thus, the record firmly establishes that the Veteran has suffered from prostate cancer.  

The Veteran contends that he had service in Vietnam and was thereby exposed to herbicide agent, subsequently leading to the development of his prostate cancer.  An April 2010 report of contact reveals his contention that he was involved in a sortie in February 1973 which would have placed him with "boots on the ground" in Vietnam.  He reported completing numerous other sorties while he was attached to the 9th Strategic Reconnaissance Wing.  He further indicated that he was periodically flown in from a nearby country to deliver reconnaissance photographs to Tan Son Nhut, in Saigon, Vietnam.  

A thorough review of all the evidence of record fails to establish that the Veteran had verifiable service in Vietnam.  His DD-214 pertaining to his period of service from April 1972 to July 1977 does not reveal in-country service in Vietnam.  The DD-214 does show, however, that the Veteran completed more than four years of foreign and/or sea service.  Additionally, the service personnel records (SPRs) contain a performance report pertaining to a service period from July 1971 to July 1972 revealing that from May 1972 to June 1972, he performed duty in direct support of the Southeast Asian Conflict.  In that time frame, he completed 20 combat missions as a member of a strategic air command tanker crew.  The report noted the Veteran's duty as a boom operator of a "Select Jet Tanker Aircraft (KC-135Q)," and his critical duty to correctly off load fuel in support of Air Force missions.  The report also noted his duty to maintain constant daily alert or readiness for air refueling of strategic nuclear bombers, tactical fighters, and strategic reconnaissance aircraft, day or night, under all types of weather conditions and at variable rendezvous areas.  The Veteran's unit of assignment at that time was the 9th Air Refueling Squadron.  

A subsequent report dated from July 1972 to December 1972 noted the Veteran's critical duty to correctly off load fuel in support of Air Force missions.  The report described his participation in a highly classified mission involving many tanker sorties.  A later report dated from January 1973 to March 1973 showed that he participated in a fighter deployment to Southeast Asia, and that during the period, he flew one combat mission as a member of a strategic air command tanker crew.  The report continued to show his unit of assignment as the 9th Air Refueling Squadron.  The report further noted that he was being reassigned to a tanker task force at Eilson Air Force Base in Alaska.  

The above reports do not include any indication that the Veteran served "on the ground" in Vietnam or that he was involved in providing any reconnaissance photographs to Tan Son Nhut Air Base as he alleged.  Rather, the reports of record clearly indicate that the Veteran had exemplary service as a boom operator as a member of an air refueling squadron.  Moreover, these reports, consistent with his DD-214, thoroughly describe his duties as an in-flight refueling support specialist.  In all, his SPRs continually note his duties as a boom operator throughout the duration of his service in support of operations in Southeast Asia.  No other assignment is noted at any point in his SPRs.

With respect to his contention that he provided reconnaissance photographs to an airbase in Vietnam and that he served in multiple sorties, including at least one that involved "boots on the ground" in February 1973 while attached to the 9th Strategic Reconnaissance Wing, the Board finds this contention to be not credible.  During this contended time frame, the Veteran was clearly attached to the 9th Air Refueling Squadron, where, in the period between January 1973 and March 1973, he was noted to have participated in one fighter deployment, where he participated in one combat mission as part of the tanker crew.  There are no performance evaluations, temporary duty reports, or any other type of evidence of record showing that he served in a reconnaissance capacity or as part of a reconnaissance unit.  The Veteran's contentions are simply not supported by any evidence of record.  In contrast, the evidence clearly shows in many instances that he performed exemplary service as a boom operator refueling aircraft in support of missions in Southeast Asia.  

In a March 2010 letter to a United States Senator, the Veteran indicated that he received combat pay in the years 1969, 1970, 1971, 1972, and 1973.  He additionally noted that he had logged over 706 combat flying hours.  While sympathetic to the fact that he logged a tremendous number of combat flight hours, presumably in close proximity to the Republic of Vietnam landmass at times, the Board is entirely bound by the governing case law and regulations, which preclude it from awarding the presumption of herbicide exposure for Vietnam era service members who did not actually set foot on land in the Republic of Vietnam.  Here there is simply no competent or credible evidence of record showing that the Veteran's had on the ground service in the Vietnam during the Vietnam Era.  

The Board has also considered whether the Veteran may be entitled to service connection under general service connection principles as identified in Davidson, supra.  A review of his service treatment records, however, reveals no indication that he was treated for any prostate related complaint or disability during his service.  Prostate examinations performed specifically during annual examinations in November 1973 and November 1976 revealed normal results.  There is simply no evidence of record to show that the Veteran's prostate cancer had its onset during active service, nor has he contended as much.  Instead, as noted previously, the Veteran's diagnosis for prostate cancer was made in November 1986, nearly 10 years after his separation from service, and the Veteran's only contention for entitlement is based on alleged exposure to herbicides.  

Accordingly, the Board finds that the evidence of record fails to show that the Veteran's prostate cancer had its onset during active service or is otherwise related to service, to include as due to herbicide exposure.  Because the Veteran is not professionally qualified to provide a medical etiology regarding the onset of his prostate cancer, and since there is no competent or credible evidence of record showing that his prostate cancer had its onset during service or is otherwise related to any in-service disease, event, or injury, to include herbicide exposure, service connection for this condition must be denied.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (holding that lay persons are not competent to diagnose cancer)."

For the reasons and bases provided above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).  Accordingly, the Veteran's claim for service connection for prostate cancer is denied.


ORDER

Entitlement to service connection for prostate cancer is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


